    Case: 7:20-cv-00130-HRW Doc #: 9 Filed: 10/21/20 Page: 1 of 4 - Page ID#: 53




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   PIKEVILLE

DENNIS A. FORBES,                                 )
                                                  )
        Petitioner,                               )        Case No. 7:20-cv-130-HRW
                                                  )
v.                                                )
                                                  )      MEMORANDUM OPINION
UNITED STATES OF AMERICA,                         )          AND ORDER
                                                  )
        Respondent.                               )

                                     *** *** *** ***

        Dennis Forbes is an inmate previously confined at the United States

Penitentiary—Big Sandy in Inez, Kentucky, but currently incarcerated at the Federal

Correctional Institution—Schuykill in Minersville, Pennsylvania. 1                     Proceeding

without counsel, Forbes filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 with the United States Court of Appeals for the Third Circuit, and that

petition has now been transferred to this Court. 2 For the reasons that follow,

Forbes’s petition will be summarily DENIED.


1
  See BOP Online Inmate Locator, available at https://www.bop.gov/inmateloc/ (last accessed Oct.
20, 2020).
2
  The proper respondent to a habeas petition is the petitioner’s custodian at the time of filing, and
a 28 U.S.C. § 2241 petition must thus be filed in the district court where the prisoner is
incarcerated. See, e.g., Rumsfeld v. Padilla, 542 U.S. 426, 434-36 (2004). However, the record
before the Court does not clearly identify Forbes’s place of incarceration at the time he filed his
petition. The petition cites a USP-Big Sandy address. [R. 1 at 14.] But the Third Circuit Court
of Appeals transferred the matter to the Middle District of Pennsylvania [see R. 1-1], which
suggests Forbes was already incarcerated at FCI-Schuykill at the time of filing. Nevertheless, the
  Case: 7:20-cv-00130-HRW Doc #: 9 Filed: 10/21/20 Page: 2 of 4 - Page ID#: 54




       Forbes’s petition is almost identical to one he previously filed in this district.

See Forbes v. Kizziah, Case No. 7:18-cv-108-REW, 2018 WL 10509382, at *1 (E.D.

Ky. Dec. 11, 2018). In the instant petition, Forbes againi challenges the 1999

immigration decision which ordered him removed from the United States. Forbes

attempts to rely on Sessions v. Dimaya, 138 S. Ct. 1204 (2018), to claim he is

“actually innocent” of the immigration charges against him, and he claims he

received ineffective assistance of counsel during his immigration proceedings.

Forbes ultimately asks the Court to “declare the deportation hearing null and void,

remove the IRS detainer,” and return his property. [R. 1 at 13.]

       Forbes’s claims in this § 2241 petition should be dismissed for abuse of the

writ. Claims asserted in habeas proceedings are not, strictly speaking, subject to

ordinary principles of claim and issue preclusion. See Woo Dong v. United States,

265 U.S. 239, 241 (1924). Nevertheless, a losing habeas petitioner may not continue

to refile his claims before a different judge in hopes of obtaining a more favorable

result. In fact, Congress has enacted a statutory prohibition against that very thing:

       No circuit or district judge shall be required to entertain an application
       for a writ of habeas corpus to inquire into the detention of a person
       pursuant to a judgment of a court of the United States if it appears that
       the legality of such detention has been determined by a judge or court



Middle District of Pennsylvania apparently believed Forbes to be a USP-Big Sandy inmate at the
time of filing, and the matter has been transferred to this Court. [R. 4; R. 5; R. 6.] Accordingly,
and based on Forbes’s signed petition providing a USP-Big Sandy address, this Court will assume
jurisdiction over the petition and review it pursuant to 28 U.S.C. § 2243.
                                                2
  Case: 7:20-cv-00130-HRW Doc #: 9 Filed: 10/21/20 Page: 3 of 4 - Page ID#: 55




      of the United States on a prior application for a writ of habeas corpus,
      except as provided in section 2255.

28 U.S.C. § 2244(a).     Under this provision, where the claims asserted have

previously been determined by another court in a prior habeas petition, the district

court may dismiss the petition. McClesky v. Zant, 499 U.S. 467, 483-84 (1991);

Schlup v. Delo, 513 U.S. 298, 318 n. 34 (1995); Thunder v. U.S. Parole Comm’n.,

165 F. App’x 666, 668 (10th Cir. 2006); Moses v. United States, No. 95-5472, 1996

WL 132157, at *1 (6th Cir. 1996) (“The merits of petitioner’s claims previously

decided need not be relitigated pursuant to 28 U.S.C. § 2244 where, as here, the ends

of justice would not be served.”).

      In this case, Forbes’s arguments have already been rejected in a thorough and

well-reasoned opinion by at least one federal judge. See Forbes v. Kizziah, Case No.

7:18-cv-108-REW, 2018 WL 10509382, at *1 (E.D. Ky. Dec. 11, 2018). And as

this Court has previously explained:

      Allowing [a petitioner] to raise any claim in the instant proceeding that
      he actually raised in [a prior] case would constitute an impermissible
      successive petition; allowing him to raise a claim that could have been
      raised in that case would constitute an ‘abuse of the writ’ which this
      Court will not permit.

Skinner v. Hastings, Case No. 7:05-cv-370-DCR, 2006 WL 2457934, at *4 (E.D.

Ky. Aug. 22, 2006) (citing Kuhlmann v. Wilson, 477 U.S. 436, 444 n. 6 (1985)). The

Court therefore need not entertain Forbes’s repetitive challenge to the administration

of his sentence.
                                          3
  Case: 7:20-cv-00130-HRW Doc #: 9 Filed: 10/21/20 Page: 4 of 4 - Page ID#: 56




      Furthermore, even if Forbes’s filing did not constitute an abuse of the writ, he

still fails to articulate a viable claim for relief. His present incarceration appears to

be the result of a valid criminal sentence. See United States v. Forbes, Case No.

6:99-cr-6084-CJS (W.D.N.Y. 1999) (sentencing Forbes to life imprisonment for the

unlawful transport of firearms). Accordingly (and just as before), his petition does

not challenge his current custody but rather a separate immigration proceeding. See,

e.g., Prieto v. Gluch, 913 F.2d 1159, 1162 (6th Cir. 1990) (“In order for the district

court to have jurisdiction over petitioners’ habeas claims, petitioners must be in the

custody of the INS.”).

      For these reasons, and being otherwise sufficiently advised, the Court hereby

ORDERS as follows:

      1.     Forbes’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 [R. 1] is DENIED;

      2.     Judgment will be entered contemporaneously herewith;

      3.     The Clerk of the Court shall mail a copy of this Opinion and the

corresponding Judgment to Forbes at FCI-Schuykill; and

      4.     This case is CLOSED and STRICKEN from the Court’s active

docket.

      This the 21st day of October, 2020.




                                           4
